UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4280



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TARIQ BELT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cr-00549-WDQ)


Submitted:    October 27, 2006         Decided:     November 14, 2006


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard L. Cardin, CARDIN & GITOMER, P.A., Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Christopher
J. Romano, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tariq Belt appeals his conviction and sentence to one

year in prison and one year of supervised release after pleading

guilty to possession of cocaine in violation of 21 U.S.C. § 844(a)

(2000) and 18 U.S.C. § 3147 (2000).            We affirm.

          Belt contends the district court lacked subject matter

jurisdiction over his prosecution because there was no verified

complaint,    the   district    court    is    not    a    “common    law    court,”

prosecutions may not be brought in the name of the government, and

he is a sovereign who unwittingly relinquished his freedom to the

United States.      These claims are utterly devoid of merit.                Subject

matter jurisdiction over a federal prosecution is conferred on the

district court by 18 U.S.C. § 3231 (2000).                     United States v.

Hartwell, 448 F.3d 707, 716 (4th Cir. 2006).                Moreover, “there can

be no doubt that Article III permits Congress to assign federal

criminal prosecutions to federal courts.”                 Hugi v. United States,

164 F.3d 378, 380 (7th Cir. 1999).

          Belt      also   contends     that    the   district       court    lacked

jurisdiction because he was operating as a “government agent” at

the time of the offense.       During Belt’s Fed. R. Crim. P. 11 hearing

before the district court, Belt agreed with the Government’s

account of the underlying events, admitting that he was guilty of

the crime of possession of cocaine.            Belt was arrested following a

controlled drug sale with a government informant, and there is no


                                      - 2 -
evidence that Belt was operating as a “government agent” during the

narcotics transaction that gave rise to the charge.              This claim

lacks a factual or legal basis.

           Accordingly, we affirm Belt’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 3 -